Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. Applicant’s election without traverse of species (set -1) filed on December 20, 2021 is acknowledged.
                                            Status of the Application
2. Claims 26-30 (in-part), 44-49 (in-part) along with the elected species (set-1), claims 52-56 and 59-62 are considered for examination. The species set-2 to set-58 are withdrawn from further consideration.
                                                       Priority
3. This application filed on May 10, 2019 is a 371 of PCT/US2017/061402 filed on November 13, 2017 claims priority benefit of US 62/420,488 filed on November 10, 2016.
                                            Objection to the specification
4.   The disclosure is objected for the following informalities:
  (i)  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see para 0040). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Nonstatutory Double Patenting
5.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

        A.  Claims 26-30, 44-49, 52-56 and 59-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16, 20-23 and 35-37 of the co-pending application US 16/567,871. Although the claims 26-30, 44-49, 52-56 and 59-62 at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 13-16, 20-23 and 35-37 of the co-pending application. Specifically  the method of the instant claims 26-29,52-53, detecting Chlamydia trachomatis in a test sample comprising extracting nucleic acid from the test sample, amplifying a target sequence by reacting the nucleic acid extracted for less than 20 minutes or less than 15 minutes with a reaction mixture comprising a strand displacement DNA polymerase and a sequence-specific LAMP primer set and detecting the presence or absence of an amplification product, wherein the presence of said amplification product is indicative of Chlamydia trachomatis in the test sample is within the scope of the claim 13-15 of the co-pending application. Further, the instant dependent claims 30, 44-49, 54-56 and 59-62 are within the scope of the claims 16, 20-23 and 35 of the co-pending application. The instant claim 26 differ from 
            B.  Claims 52-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24, 27-28 of the co-pending application US 16/349,190. Although the claims 52-56 at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 21-24, 27-28 of the co-pending application. Specifically  the method of the instant claims, detecting Chlamydia trachomatis in a test sample comprising extracting nucleic acid from the test sample, amplifying a target sequence by reacting the nucleic acid extracted for less than 20 minutes or less than 15 minutes with a reaction mixture comprising a strand displacement DNA polymerase and a sequence-specific LAMP primer set and detecting the presence or absence of an amplification product, wherein the presence of said amplification product is indicative of Chlamydia trachomatis in the test sample is within the scope of the claims of the co-pending application. Further, the instant dependent claims 54-56 are within the scope of the claims of the co-pending application, which is considered obvious over the claims in the co-pending application. The instant claims are coextensive in scope with the claims in 
6.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 52-56 and 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over Tulp et al. (WO 2014/060604) in view of Tisi et al. (US 2006/0257874).

(a) extracting nucleic acid from the test sample (page 12-13, example 3, page 5, line 22-31, page 6, line 1-22);
(b) amplifying a target sequence by reacting the nucleic acid extracted in step (a) with a reaction mixture comprising a strand displacement DNA polymerase and a sequence-specific LAMP primer set (page 12-13, example 3: indicating amplification with LAMP primer set and BSt polymerase); and 
(c) detecting the presence or absence of an amplified product of step (b); wherein the presence of said amplification product is indicative of the presence of Chlamydia trachomatis in the test sample (page 12-18, example 3). 
          However, Tulp et al. did not specifically teach amplifying for less than 20 minutes.
        Tisi et al. teach rapid LAMP amplification of a target nucleic acid, wherein Tisi et al. teach that the LAMP amplification is performed for less than 20 minutes (para 0159-0160: indicating a LAMP amplification for 8 minutes or approximately 14 minutes).
            It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to modify the method of Tulp et al. with a rapid LAMP amplification as taught by  Tisi et al. to improve the sensitivity of detecting a target nucleic acid. To an ordinary person skilled in the art before the effective filling date of the invention it would be obvious to modify the method of Tulp et al. with rapid LAMP method taught by Tisi et al. and have a reasonable expectation of success that the combination would improve the sensitivity of the method because Tisi et al. explicitly taught rapid LAMP amplification which takes less than 20 minutes and improves the In re Aller, 105 USPQ 233 at 235, more particularly, where the general conditions (concentration) of a claim are disclosed in the prior art (Tulp et al. and Tisi et al.), it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the selection of concentration of target performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
                                                      Conclusion
           No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637